10

11

12

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
ABRAHAM AUSTIN, Case No.: 2:19-cv-00468-APG-VCF

Petitioner, ORDER
V.

STATE OF NEVADA, et al.,

Respondents.

 

 

 

 

On April 7, 2019, I ordered petitioner Abraham Austin to either pay the $5.00 filing fee
or file a completed application for leave to proceed in forma pauperis within 30 days. ECF No.
4. I also ordered Austin to file an amended cover page for his petition naming the correct
respondent. Austin has failed to do either. I will give Austin one additional opportunity to
comply with my prior order. If he fails to comply with this order, this action will be dismissed
without prejudice and without further advance notice.

IT IS THEREFORE ORDERED that, by July 3, 2019, the petitioner will either pay the
filing fee or submit a complete application for leave to proceed in forma pauperis.

IT IS FURTHER ORDERED that, by July 3, 2019, the petitioner will file an amended
cover page for his petition naming the correct respondent.

The Clerk of Court will send the petitioner a copy each of the instructions and form for
an inmate pauper application, a copy of the form for a § 2254 habeas petition, and a copy of my
order dated April 7, 2019. Should the petitioner choose to pay the filing fee instead of seeking
////

////

 
10

11

12

14

15

16

17

18

19

20

21

ae

23

 

 

pauper status, he must make the necessary arrangements to have a copy of this order attached to
the check for the filing fee.

Dated: June 12, 2019.

Ce
ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
